F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                        UNITED STATES CO URT O F APPEALS
                                                                         June 8, 2007
                             FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                        Clerk of Court

    ISM A ILA Y ER O,

               Petitioner,

      v.                                                  No. 06-9554
                                                       (No. A79-494-656)
    ALBERTO R. GONZALES,                              (Petition for Review)
    United States A ttorney General,

               Respondent.



                              OR D ER AND JUDGM ENT *


Before BR ISC OE, SE YM OU R, and A ND ER SO N, Circuit Judges.




           Petitioner Ismaila Yero challenges the Board of Immigration Appeals’

(BIA’s) order denying his motion to reopen the proceedings. Specifically, he

contests the BIA’s findings that he was not diligent in moving to reopen and that

he failed to meet the requirements for asserting an ineffective-assistance-of-

counsel claim. W e deny the petition.


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                    B ACKGROUND

      M r. Yero is a native and citizen of M auritania. H e entered this country in

April 2001, but was not admitted or paroled after inspection. In August 2001, he

applied for asylum, withholding of removal, and protection under the Convention

Against Torture, claiming persecution due to his Fulani ethnicity. The former

Immigration and Naturalization Service ordered that he appear for a hearing,

where his application was ultimately denied.

      M r. Yero then appealed to the BIA, which affirmed without opinion on

October 5, 2004. Thirty-five days later, on November 9, 2004, he filed in this

court a petition for review . After several weeks, M r. Yero moved this court to

accept the late filing of his petition, see 8 U.S.C. § 1252(b)(1) (requiring that the

petition “be filed not later than 30 days after the date of the final order of

removal”), citing “errors made by the courier company” hired to file the petition,

Yero v. Ashcroft, No. 04-9606, M ot. to Accept Late Filing at 1 (10th Cir. Nov. 29,

2004). On April 29, 2005, this court dismissed the petition as untimely.

      On August 15, 2005, M r. Yero’s attorney, Sharon Healey, who had been

representing him since the removal hearing, filed with the BIA a motion “to

reopen [M r. Yero’s] case and re-enter [the] order denying his appeal in order to

restart the 30 day period for filing the petition for review in the Tenth Circuit

Court of Appeals.” Supp. Admin. R. at 14. M s. Healey argued that she was

ineffective in filing the petition late. The BIA denied the motion, ruling that M s.

                                          -2-
Healey (1) had not acted diligently in seeking to reopen the case; and (2) had not

complied with two of the three requirements for asserting an ineffective-

assistance-of-counsel claim under M atter of Lozada, 19 I. & N. Dec. 637 (BIA

1988).

         M r. Y ero, through attorney Healey, now petitions this court for review,

arguing that the period in which to seek reopening was equitably tolled and that

Lozada’s requirements are not “sacrosanct.” Pet’r Br. at 4 (quotation omitted).

                                      D ISCUSSION

         “W e review the BIA’s denial of a motion to reopen for abuse of

discretion.” Huerta v. Gonzales, 443 F.3d 753, 757 (10th Cir. 2006). “The BIA

abuses its discretion when its decision provides no rational explanation,

inexplicably departs from established policies, is devoid of any reasoning, or

contains only summary or conclusory statements.” Galvez Pineda v. Gonzales,

427 F.3d 833, 838 (10th Cir. 2005) (quotation omitted).

                                  I. Equitable Tolling

         A motion to reopen “must be filed no later than 90 days after the date on

which the final administrative decision was rendered.” 8 C.F.R. § 1003.2(c)(2).

Here, M r. Yero’s motion was filed 314 days after the BIA’s affirmance of his

removal. Nevertheless, M s. Healey asserts that the 90-day period was equitably

tolled until M r. Yero learned that she was ineffective, which purportedly occurred

w hen this court dismissed the petition for review.

                                           -3-
      Equitable tolling is available only if the alien has exercised due diligence in

pursuing the case during the requested tolling period. See M ahamat v. Gonzales,

430 F.3d 1281, 1283 (10th Cir. 2005). The BIA found that M s. Healey did not

diligently seek reopening, as she knew the courier company had filed the petition

late, but instead of moving to reopen at that point, she elected to pursue the

untimely petition. W e agree that M s. Healey did not exercise due diligence.

      This court’s jurisdiction is dependent upon the timely filing of a petition

for review. See Infanzon v. Ashcroft, 386 F.3d 1359, 1361 (10th Cir. 2004). The

jurisdictional bar against untimely petitions is mandatory, “not subject to

equitable tolling,” and avoidable only in “unique circumstances” not present here,

such as when a judicial officer specifically assures the party that he or she has

properly acted to postpone the filing deadline. Nahatchevska v. Ashcroft,

317 F.3d 1226, 1227 (10th Cir. 2003) (quotations omitted). Given the obvious

jurisdictional defect in M r. Yero’s petition and the availability of a motion to

reopen with the BIA, it was not diligent for M s. Healey to wait for this court to

act on the jurisdictional defect before moving to reopen. See Galvez Pineda,

427 F.3d at 839 (holding that aliens’ reliance on a flawed petition in this court

“that led them to forgo a motion to reopen at the outset” did not establish the

requisite diligence for equitable tolling, as “[r]emovable aliens are not permitted

to delay matters by pursuing multiple avenues of relief seriatim when no reason




                                          -4-
suggests why they could not be pursued simultaneously”). The BIA did not abuse

its discretion in refusing to equitably toll the 90-day limitations period. 1

                        II. Ineffective Assistance of Counsel

      The BIA also determined that M s. Healey failed to comply with two of the

three requirements for asserting an ineffective-assistance-of-counsel claim on

behalf of M r. Yero.

             Under M atter of Lozada, a motion based on a claim of
      ineffective assistance of counsel must be supported by (1) the
      aggrieved party’s affidavit setting forth the agreement that was
      entered into with . . . counsel and what counsel did or did not
      represent to the respondent in this regard; (2) evidence that . . .
      counsel was informed of the allegations and allowed the opportunity
      to respond; and (3) evidence the aggrieved party filed a complaint
      with appropriate disciplinary authorities, and if not, why not.

M ickeviciute v. INS, 327 F.3d 1159, 1161 n.2 (10th Cir. 2003). Here, there is no

affidavit from M r. Yero, and M s. Healey indicated that she did not report the late

filing to disciplinary authorities.

      M s. Healey maintains that strict compliance with Lozada is unnecessary.

She cites Ninth Circuit case law allowing ineffective-assistance claims to proceed

on substantial compliance when “the purpose of Lozada is fully served by other

means.” Rojas-G arcia v. Ashcroft, 339 F.3d 814, 824-25 (9th Cir. 2003)



1
       Even if the limitations period were equitably tolled until this court
dismissed M r. Yero’s petition as untimely on April 29, 2005, M s. Healey still did
not file the motion to reopen within 90 days. Although M s. Healey attempted to
file a motion to reopen on July 12, 2005— within 90 days from this court’s
dismissal— the motion was rejected for failure to pay the filing fee.

                                           -5-
(quotation omitted) (holding that alien’s failure to file a bar complaint against his

former counsel would not defeat his otherwise Lozada-compliant ineffective-

assistance claim where former counsel had reported himself to the bar). W hile w e

have not yet decided whether to extend the substantial-compliance doctrine to

Lozada, we have noted other circuits’ unwillingness to apply the doctrine when

two of the Lozada requirements have not been satisfied. See Tang v. Ashcroft,

354 F.3d 1192, 1196-97 (10th Cir. 2003), citing Gbaya v. U.S. Attorney Gen.,

342 F.3d 1219, 1222 n.2 (11th Cir. 2003) (stating that alien’s “fail[ure] to comply

with at least two out of three Lozada requirements . . . would not be in substantial

compliance with Lozada”), Hamid v. Ashcroft, 336 F.3d 465, 468-69 (6th Cir.

2003) (holding that alien’s failure to provide an affidavit and make a bar

complaint precluded substantial compliance), and Xu Yong Lu v. Ashcroft,

259 F.3d 127, 134-35 (3d Cir. 2001) (same).

      M oreover, M s. Healey has failed to indicate how anything in the motion to

reopen served the purposes of an alien’s affidavit and a disciplinary complaint, so

as to invoke substantial compliance under the Ninth Circuit’s view of the

doctrine. All we have before us are M s. Healey’s reasons for not reporting the

untimely filing to disciplinary authorities: “no complaint has been filed . . .

because the actions of counsel in this matter do not constitute gross negligence or

fraud and a complaint may result in a conflict of interest between [M r. Yero] and

counsel that would terminate counsel’s on-going pro-bono representation.” Supp.

                                          -6-
Admin. R. at 18; see also id. at 24 (M s. Healey’s affidavit statement that

“M r. Yero wishes me to continue to represent him on a pro-bono bais [sic]”). As

observed by the BIA, an affidavit from M r. Yero would have been useful in

determining whether “he was advised by [M s. Healey] of [her] error and his

alternatives and options as a result of [M s. Healey’s] actions, and that he agrees

to continue [M s. Healey’s] legal representation . . . in light of this knowledge.”

Id. at 3. W e find the BIA’s observation entirely reasonable. The information

required in an alien’s “sworn affidavit enables . . . the BIA to pre-evaluate the

bona fides of the [alien’s] claim in [order to] determin[e] whether a hearing is

even warranted.” Wang v. Ashcroft, 367 F.3d 25, 27 (1st Cir. 2004) (quotation

omitted; first alteration added). And “by exposing an alien to the potential pains

of perjury, the affidavit requirement foster[s] an atmosphere of solemnity

comm ensurate with the gravity of the [ineffective assistance] claim[s], and serves

as a screening device whereby deportable aliens are discouraged from filing

dilatory ineffective assistance claims.” Betouche v. Ashcroft, 357 F.3d 147, 150

(1st Cir. 2004) (quotations and citation omitted). The filing of a disciplinary

complaint serves similar purposes, as it fosters “confidence in the validity of the

particular claim, reduces the likelihood that an evidentiary hearing will be

needed, . . . serves [the BIA’s] long-term interests in monitoring the

representation of aliens by the immigration bar[,] . . . [and] acts as a protection

against collusion between counsel and client to achieve delay in proceedings.”

                                          -7-
M atter of Assaad, 23 I. & N. Dec. 553, 556 (BIA 2003). W e conclude that these

purposes are not served by counsel’s own view of the gravity of error committed

or by counsel’s representations as to the client’s desire to maintain the law yer-

client relationship.

      Thus, even if we were to follow the Ninth Circuit’s formulation of the

substantial-compliance doctrine in the context of Lozada’s requirements, the

doctrine has not been satisfied here. The BIA did not abuse its discretion in

rejecting M r. Yero’s ineffective-assistance claim.

      The petition for review is DENIED.

                                                      Entered for the Court


                                                      M ary Beck Briscoe
                                                      Circuit Judge




                                          -8-